Title: From Alexander Hamilton to Walter Stewart, 27 August 1790
From: Hamilton, Alexander
To: Stewart, Walter


New York Aug 27 1790
Dear Sir

Since I wrote you last, I have engaged a house for an office, which is at the corner of Chestnut, and, I think, third Street, or in other words, the house of Mr. Coxe, formerly occupied by the President of Congress.
I give you this intimation that you may endeavour to procure one for me, as near that as you can, having regard to the quality and situation of the house.
One near Mrs. Allen’s has been mentioned to me, now occupied by Mr. Mead, who, it is said is about to leave it. From the description I have had of it I am led to think it may suit me. But I leave all to you.
If a house, in a convenient situation, cannot be had in time I would wish only to take it for a few months that I may be at liberty to look out for a better. I remain   Yr friend & ser
A Hamilton

